Citation Nr: 0420381	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to an increased rating for residual abdominal 
surgical scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO), which denied the benefits sought on appeal.  

The issue of entitlement to an increased rating for residual 
abdominal surgical scar is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claims; and has rendered all assistance 
required.

2.  There is no connection between any current condition of 
the lumbar spine and the veteran's period of active duty.

3.  There is no connection between a current irritable bowel 
syndrome and the veteran's period of active duty.


CONCLUSIONS OF LAW

1.  Bulging disc at L5-S1 was not incurred in or aggravated 
by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in September 2002, as well 
as in subsequent statements of the case and supplemental 
statements of the case.  He was informed of the information 
and evidence necessary to substantiate the claims, which 
evidence he was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain, and to send any evidence in his 
possession relevant to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002.  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  He also has been afforded pertinent examinations.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice with respect to 
the irritable bowel syndrome claim, after the adjudication 
appealed, did not prejudice the claim in any way because it 
has been readjudicated by the RO and the Board on the merits 
of the claims alone.

II.  Factual Background

Service medical records show that the veteran was 
hospitalized from September to November 1966 for complaints 
of abdominal pain which was diagnosed as acute appendicitis.  
During that hospitalization, in September 1966, he underwent 
an appendectomy.  Later that month he developed a subhepatic 
abscess secondary to the appendicitis, for which he underwent 
a laparotomy with exploration and drainage of subhepatic 
abscess.  During this hospitalization treatment providers 
diagnosed a post-surgery umbilical hernia.

The veteran was seen in October 1967 for complaints of low 
back pain for two days.  The diagnosis was lumbosacral 
strain.  He was seen in November 1967 for complaints of back 
pain which developed while cleaning stairs.  When he bent 
over and then tried to straighten, he experienced pain in the 
lumbar area.  He had no trauma.  He complained of pain 
radiating down the left leg to the knee.  The treatment 
record noted that the veteran had limited range of motion of 
the back.

The veteran was seen in December 1967 for complaints that he 
developed pain in the low back area on sneezing.  After 
physical examination, the impression was upper respiratory 
infection and muscle strain secondary to sneezing.

The veteran was hospitalized from February to April 1968 for 
complaints of cramping abdominal pain beginning five hours 
before that hospitalization.  The summary report shows 
findings of adhesions of the volvulus of the small segment of 
bowel, that he was diagnosed with obstruction of small 
intestines, and that in February 1968 the veteran underwent 
exploratory laparotomy and abdominal adhesiotomy. 

In April 1968 the veteran was seen for complaints of a cough 
for the past month.  During physical examination at that 
visit, the examiner noted a wound, well healed, without 
evidence of weakness or hernia.  

During a July 1968 ETS (expiration of term of service) 
examination, the veteran stated that his health seemed to be 
ok except for a few back pains he had at times.  He reported 
that he had or had had skin diseases; stomach, liver or 
intestinal trouble; appendicitis; and recurrent back pain.  
He noted that he had had an appendectomy and abscess on the 
stomach when he was 19, and a twisted intestine at 20.  In 
the physician's summary, the examiner indicated that these 
were corrected.  On examination, all clinical evaluations 
were normal.

During a July 1969 VA examination, the veteran complained of 
cramping in the stomach since surgery for appendicitis in 
1966.  The veteran reported that he later had surgery for an 
intestinal disorder.  He presently had cramps in the stomach 
occasionally, he did not vomit, and had no history of blood 
or mucous in the stools.  The report of barium enema contains 
findings that the barium flowed readily without any evidence 
of obstruction, and no intrinsic or extrinsic pathology 
demonstrated; and contains an impression of normal barium 
colon examination.  After examination, the impression was 
probable irritable colon; cannot rule out intermittent 
partial bowel obstruction.

The report of a December 1994 VA orthopedic examination shows 
that the veteran had complaints of lower back pain.  The 
veteran reported that he developed some secondary lower back 
pain, which he had been told was related to an ankle injury 
and limping on the ankle.  He complained of back pain of the 
central lumbar area, which was non-radiating, with no 
weakness or numbness in the lower extremities.  X-ray 
examination of the lumbosacral spine was negative.  The 
report contains a diagnosis of lumbar musculoligamentous 
strain.

The report of a November 1996 VA intestine examination shows 
complaints of back, stomach, and leg pain.  The veteran 
complained of abdominal pain, bloating, cramping, 
constipation, and gas.  After examination, the diagnoses 
included gastric ulcer by history; and umbilical hernia by 
examination with residuals of appendectomy and bowel 
obstruction surgery during active duty resulting in 
constipation, diffuse abdominal tenderness, hyperactive bowel 
sounds, cramping and bloating followed in GI clinic.

The report of a July 1999 VA examination for digestive 
conditions shows that the veteran reported a past medical 
history, including the inservice appendectomy, hernia and 
bowel obstruction; a crush injury in 1989 with surgical 
repair, including C6 and C7 fracture fusion; and gun shot 
wound to abdomen in 1982, with exploratory laparoscopy to 
repair.  

The veteran complained of increased pain and gas with bowel 
movement difficulty passing stools since 1996.  He stated 
that he tried laxatives but they did not seem to work.  He 
also complained of cramps, bloating, constipation, decreased 
appetite when bloating, and reflux problems that did not 
always respond to Zantac.  After examination, the diagnosis 
was status post major abdominal surgery to repair hernia and 
bowel obstruction in 1968 with resultant possibly related 
symptoms of gas, bloating and distention related to internal 
scar which was not visible on the outside.  The examiner also 
noted that the veteran had a scar formation evident by 
pictures to be sent.

There are various private and VA medical records reflecting 
treatment from 1992 through November 2002 for different 
medical conditions and disorders.  These records include 
problem lists noting conditions including peptic ulcer; 
arthritis of multiple sites; cervical spine and left ankle 
pathology variously diagnosed; and colonoscopy findings of 
sigmoid diverticulosis, internal hemorrhoids, multiple 
sigmoid and rectal hyperplastic polyps biopsied.  

These treatment records include a June 2000 statement from a 
private physician showing that the veteran had been treated 
by that physician since two weeks before, for persistent 
abdominal pain, intermittent rectal bleeding, and severe 
abdominal distress.  A workup had revealed active peptic 
ulcer disease with a gastric ulcer and H. pylori infection.  
Lower endoscopy revealed sigmoid diverticulosis and multiple 
hyperplastic polyps.  The physician believed that the bulk of 
the symptoms were related to an irritable bowel syndrome 
related to previous stress and anxiety disorders.

VA treatment records in June 2001 show that the veteran was 
seen after involvement in a motor vehicle accident, which 
resulted in complaints that he hurt his neck and lower back.  
X-rays of the lumbar spine revealed no acute findings, and 
lots of gas was noted to be in the bowel.  The assessment 
then was musculoskeletal strain, mild.

An August 2002 VA treatment note shows that the veteran 
reported having diarrhea which started four months before, 
and which at that time the veteran associated with stomach 
and blood pressure medicine.  The report of a November 2002 
VA MRI examination of the spine contains an impression of 
mild bulging disc at the L5-S1 level.

The veteran testified at a March 2003 hearing at the RO 
regarding his claimed disabilities.  He testified that he 
underwent an appendectomy in September 1966, and that 
infection developed afterwards which was treated.  Later he 
developed some type of bowel obstruction and had to have 
partial intestine removal.  He described further treatment.  
He testified and described circumstances and treatment in 
service for complaints diagnosed as lumbar strain.  He 
testified as to his medical history since service. 

During an August 2003 VA examination of intestines, the 
veteran stated that he had had cramping abdominal pain and 
diarrhea for several years, which started after his problem 
with a small bowel obstruction and attendant surgery in 
service.  After examination the report contains the following 
impression.  The veteran had been diagnosed with irritable 
bowel syndrome, and a past medical history was significant 
for an appendectomy followed by development of a subhepatic 
abscess that was drained, and partial small bowel obstruction 
surgically corrected with exploratory laparotomy and 
abdominal adhesiotomy.  The examiner opined that it was 
conceivable that the veteran had irritable bowel syndrome, 
but that other conditions needed to be ruled out before 
making that diagnosis.  The examiner also opined that it was 
difficult to determine whether irritable bowel syndrome 
symptoms developed after the abdominal surgeries, or were 
present before.

The report of a September 2003 VA examination shows that the 
examiner reviewed the veteran's past medical history and 
current complaints, which included that he had intermittent 
episodes of diarrhea.  After examination, the impression was 
(1) status post appendectomy and laparotomy for small bowel 
obstruction, remote; and (2) the veteran had been told he had 
irritable bowel syndrome and this has been confirmed in the 
chart based on his symptomatology and basically normal 
objective findings on workup.  The examiner opined that it 
would be most difficult to relate irritable bowel to the 
veteran's appendectomy and small bowel obstruction which 
occurred in the very remote past.  The examiner noted in this 
connection, that she was unaware of any medical literature or 
data that suggested there was a strong relationship between 
irritable bowel syndrome and previous laparotomy.

The report of an October 2003 VA examination for digestive 
conditions shows that the examiner reviewed the past medical 
history and complaints of symptoms the veteran stated began 
after his inservice obstruction and abdominal adhesiotomy.  
The complaints included cramping pain in the lower part of 
the abdomen brought on by eating and relieved with bowel 
movements.  The veteran complained of having four to seven 
bowel movements per day, which started with very hard stool, 
followed by lose watery stools.  He had no nausea and did not 
lose weight.  He had no fever, chills or anemia.  He 
complained of loss of appetite.  

After examination, the examiner provided the following 
summary.  The veteran had been extensively evaluated for his 
diarrhea.  Irritable bowel syndrome was confirmed after 
consultation with GI and General Surgery consulting 
physicians, who determined that there was no medical 
literature or data that would support a strong relationship 
between irritable bowel syndrome and the past laparotomies.  
A colonoscopy with biopsy was planned to rule out microscopic 
colitis.

The report of a November 2003 VA colonoscopy shows that the 
procedure revealed abnormal findings, including (1) erythema 
in the ascending colon, thought most likely to be due to 
trauma due to the scope; and (2) a polyp of the sigmoid 
colon, which was removed and sent to pathology.

The report of a January 2004 VA examination of the spine 
shows that the examiner reviewed the veteran's medical 
history of record, noting that between 1966 and 1968, the 
veteran was seen in the emergency room on several occasions 
with complaints of lumbar spine pain per his history.  The 
examiner noted that at the July 1968 separation examination, 
the veteran had full range of motion with no radiographic 
abnormality.  He was seen several times for multiple medical 
complaints between the date of discharge and the time of the 
diagnosis of bulging disc at L5-S1.  The veteran had a work-
related injury in 1989 when he fell from a truck, sustaining 
other musculoskeletal injuries then.  He also reported being 
in a motor vehicle accident in 2001, at which time he was 
subsequently examined for low back pain.  The examiner noted 
that it was not until October 2002 that a mild disc bulging 
at L5-S1 was shown on MRI examination.  The examiner noted 
that between the time of active service and the MRI, there 
were multiple evaluations which showed relatively normal 
motion at the lumbar spine, with no radiographic 
abnormalities of the lumbar spine.

The examiner concluded the examination report with the 
following opinion.  The bulging disc was likely not related 
to any injury sustained during active service.  While the 
veteran was treated for lumbar strains which did occur during 
service, there was no definitive causation of the mild 
bulging disc at L5-S1.  It was likely that this may or may 
not have occurred in subsequent injuries sustained or even 
more likely that this was a degenerative process which was 
related to no injury whatsoever.  The examiner did not 
believe that the chronic low back pain in service was related 
to the bulging disc noted on a lumbar spine MRI in 2002.  The 
examiner concluded with the opinion that the bulging disc at 
L5-S1 was not a service connected disorder.

III.  Analysis

The veteran seeks service connection for residuals of a 
lumbar spine injury and for irritable bowel syndrome.  In 
general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have incurred during service if 
they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation with respect to the claimed disorders, and he does 
not argue otherwise.

The Board notes that the medical record, as discussed above, 
contains competent evidence of current lumbar spine disorder, 
diagnosed as bulging disc at L5-S1, and of current irritable 
bowel syndrome.  Because the record contains competent 
medical evidence of these current disorders, and no evidence 
to the contrary, the Board concedes the presence of such 
disorders.  The question thus becomes whether such 
disabilities were incurred in or aggravated by active 
military service.  

A.  Residuals of a Lumbar Spine Injury

In this case, the Board acknowledges that the veteran was 
seen on occasions in 1967 during service for complaints of 
back pain diagnosed as lumbosacral strain, and that at the 
time of his ETS examination he complained of back pain at 
times.  However, the medical evidence of record does not 
suggest a causal relationship between service and the current 
diagnoses of bulging disc at L5-S1.  The first post-service 
indication of low back complaints is not until the 1990's, 
and the first clinical notation relative to the current 
condition is not documented until November 2002, when an MRI 
examination revealed a mild bulging disc at the L5-S1 level.   
Notably, this report contains no references to any nexus with 
service.  

The first evidence of such pathology was not documented until 
many years after service.  No medical expert of record has 
suggested that any current lumbar spine disability first 
began during military service, or was present within a year 
thereafter.  Thus, even assuming that during service, the 
veteran's back was injured, the Board can only conclude that 
such a disease or injury was acute and transitory, given the 
absence of abnormal findings regarding the lumbar spine on 
all subsequent post-service medical records prior to 2002.

Moreover, as discussed above, during the January 2004 VA 
examination of the spine, the examiner concluded that the 
bulging disc was not a service connected disorder.  The 
examiner opined that the bulging disc was likely not related 
to any injury sustained during active service, that it was 
likely that it may or may not have occurred in subsequent 
injuries sustained or even more likely that this was a 
degenerative process related to no injury whatsoever.  There 
is no conflicting opinion.  Under these circumstances, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

B.  Irritable Bowel Syndrome

In this case, the Board acknowledges that the veteran was 
treated during service for appendicitis and subsequent 
subhepatic abscess secondary to the appendicitis, and that he 
later underwent exploratory laparotomy and abdominal 
adhesiotomy in treatment of obstruction of the small 
intestines.  During a July 1969 VA examination, the 
impression was probable irritable colon, cannot rule out 
intermittent partial bowel obstruction.

However, the medical evidence of record altogether does not 
suggest a causal relationship between service and any current 
irritable bowel syndrome or other gastrointestinal diagnoses.  
Although there is an impression of probable irritable colon 
in July 1969, that statement does not provide a diagnosis of 
a chronic irritable bowel syndrome.  Nor does it provide a 
nexus between a current irritable bowel syndrome and the 
veteran's medical history during service.

After the July 1969 VA examination, the first post-service 
notation of a clinical finding relative to the current 
condition of irritable bowel syndrome is not documented until 
the 1990's.  

The first definitive finding of irritable bowel syndrome is 
not until June 2000, when a private physician opined that the 
bulk of the veteran's symptoms were related to an irritable 
bowel syndrome which the examiner related to previous stress 
and anxiety disorders.  That physician noted that he had 
treated the veteran for the past two weeks for related 
symptoms.  Notably, this statement contains no references to 
any nexus with service.  Furthermore, that physician provided 
an opinion which linked the veteran's irritable bowel 
syndrome to stress and anxiety disorders.

Subsequently the veteran was examined three times in 2003 by 
VA for his intestinal condition.  At the conclusion of each 
of these examinations, the examiners provided an opinion in 
effect that there was no relationship between the veteran's 
current irritable bowel syndrome symptoms and service.  In 
August 2003, the examiner opined that it was difficult to 
determine whether irritable bowel syndrome symptoms developed 
after the abdominal surgeries or were present before.  In 
September 2003, the examiner opined that it would be most 
difficult to relate irritable bowel to the appendectomy and 
small bowel obstruction which occurred in the very remote 
past.  She noted that she was unaware of any medical 
literature or data that suggested there was a strong 
relationship between irritable bowel syndrome and previous 
laparotomy.  Finally, in October 2003, the examiner 
reiterated these opinions in concurrence.

The Board notes in this regard, that in the November 1996 VA 
examination, the report contains a diagnosis of residuals of 
appendectomy and bowel obstruction surgery during active duty 
resulting in constipation, diffuse abdominal tenderness, 
hyperactive bowel sounds, cramping and bloating.  In the July 
1999 VA examination, the report contains a diagnosis of 
status post major abdominal surgery to repair hernia and 
bowel obstruction in 1968 with resultant possibly related 
symptoms of gas, bloating and distention related to internal 
scar which was not visible on the outside.  To the extent to 
which these two opinions suggest a nexus with service, both 
of these opinions appear to be based on the veteran's self-
reported lay history.  Opinions based on self-related lay 
history does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, the latter opinion indicated only a possibility of 
related symptoms.  The Unites States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102 
(2003).

C.  Conclusion

The only evidence supporting the veteran's claims in this 
case is his own lay opinion.  However, the veteran is a lay 
person and is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the medical evidence shows that the veteran does 
not have residuals of a lumbar spine injury in service, or 
irritable bowel syndrome etiologically related to service.  
The Board therefore finds that the preponderance of the 
evidence is against these claims, and that these claims must 
be denied.  Accordingly, the Board finds that service 
connection is not warranted for residuals of a lumbar spine 
injury or for irritable bowel syndrome, and the appeal is 
denied with respect to these two claims.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for residuals of a lumbar 
spine injury is denied.

The claim for service connection for irritable bowel syndrome 
is denied.


REMAND

The veteran is seeking an increased rating for residual 
abdominal surgical scar.  The Board has reviewed the claims 
file, and determined that prior to its adjudication of the 
veteran's claim, additional development is necessary.

The appellant has indicated his abdominal surgical scar is 
more severe than reflected by the currently assigned rating 
evaluation.  The record discloses the appellant has not been 
examined recently with respect to that disability.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders such as the appellant's service-connected cutaneous 
leishmaniasis. See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805, 7806, 7807 (2003). This 
amendment was effective August 30, 2002.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran. See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes 
or regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date. Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must evaluate the 
appellant's claim for an increased rating from August 30, 
2002, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to August 30, 2002, the revised regulation cannot be 
applied.  An examination is needed to provide medical 
information requisite to the evaluation under these criteria.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).



2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his 
residual abdominal surgical scar.  Based 
on his response, the RO should attempt to 
procure copies of all relevant medical 
records which have not previously been 
obtained from any identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.

3.  The veteran should be afforded VA 
examination of the skin to determine the 
nature and severity of his service 
connected residual abdominal surgical 
scar.  All studies deemed appropriate in 
the medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail.  The 
examiner should review the claims folder 
in conjunction with this examination, and 
this fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.  

As part of the examination, the examiner 
should provide a measurement of the 
length and width of the service connected 
residual abdominal surgical scar as well 
as the area of the scar in terms of 
square inches.  The examiner should also 
indicate whether, on examination, the 
scar is superficial, unstable, and/or 
painful, and whether the scar causes any 
limitation of motion.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the December 2003 
supplemental statement of the case, to 
include a summary of the evidence and 
applicable law and regulations, including 
the amended rating criteria for 
evaluating skin disorders, and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



